 


 HR 353 ENR: Weather Research and Forecasting Innovation Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 353 
 
AN ACT 
To improve the National Oceanic and Atmospheric Administration’s weather research through a focused program of investment on affordable and attainable advances in observational, computing, and modeling capabilities to support substantial improvement in weather forecasting and prediction of high impact weather events, to expand commercial opportunities for the provision of weather data, and for other purposes. 
 
 
1.Short title; table of contents
(a)Short titleThis Act may be cited as the Weather Research and Forecasting Innovation Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Definitions.
TITLE I—United States Weather Research and Forecasting Improvement
Sec. 101. Public safety priority.
Sec. 102. Weather research and forecasting innovation.
Sec. 103. Tornado warning improvement and extension program.
Sec. 104. Hurricane forecast improvement program.
Sec. 105. Weather research and development planning.
Sec. 106. Observing system planning.
Sec. 107. Observing system simulation experiments.
Sec. 108. Annual report on computing resources prioritization.
Sec. 109. United States Weather Research program.
Sec. 110. Authorization of appropriations.
TITLE II—Subseasonal and Seasonal Forecasting Innovation
Sec. 201. Improving subseasonal and seasonal forecasts.
TITLE III—Weather Satellite and Data Innovation
Sec. 301. National Oceanic and Atmospheric Administration satellite and data management.
Sec. 302. Commercial weather data.
Sec. 303. Unnecessary duplication.
TITLE IV—Federal Weather Coordination
Sec. 401. Environmental Information Services Working Group.
Sec. 402. Interagency weather research and forecast innovation coordination.
Sec. 403. Office of Oceanic and Atmospheric Research and National Weather Service exchange program.
Sec. 404. Visiting fellows at National Weather Service.
Sec. 405. Warning coordination meteorologists at weather forecast offices of National Weather Service.
Sec. 406. Improving National Oceanic and Atmospheric Administration communication of hazardous weather and water events.
Sec. 407. National Oceanic and Atmospheric Administration Weather Ready All Hazards Award Program.
Sec. 408. Department of Defense weather forecasting activities.
Sec. 409. National Weather Service; operations and workforce analysis.
Sec. 410. Report on contract positions at National Weather Service.
Sec. 411. Weather impacts to communities and infrastructure.
Sec. 412. Weather enterprise outreach.
Sec. 413. Hurricane hunter aircraft.
Sec. 414. Study on gaps in NEXRAD coverage and recommendations to address such gaps.
TITLE V—Tsunami Warning, Education, and Research Act of 2017
Sec. 501. Short title.
Sec. 502. References to the Tsunami Warning and Education Act.
Sec. 503. Expansion of purposes of Tsunami Warning and Education Act.
Sec. 504. Modification of tsunami forecasting and warning program.
Sec. 505. Modification of national tsunami hazard mitigation program.
Sec. 506. Modification of tsunami research program.
Sec. 507. Global tsunami warning and mitigation network.
Sec. 508. Tsunami science and technology advisory panel.
Sec. 509. Reports.
Sec. 510. Authorization of appropriations.
Sec. 511. Outreach responsibilities.
Sec. 512. Repeal of duplicate provisions of law.
2.DefinitionsIn this Act: (1)SeasonalThe term seasonal means the time range between 3 months and 2 years.
(2)StateThe term State means a State, a territory, or possession of the United States, including a Commonwealth, or the District of Columbia. (3)SubseasonalThe term subseasonal means the time range between 2 weeks and 3 months.
(4)Under SecretaryThe term Under Secretary means the Under Secretary of Commerce for Oceans and Atmosphere. (5)Weather industry and weather enterpriseThe terms weather industry and weather enterprise are interchangeable in this Act, and include individuals and organizations from public, private, and academic sectors that contribute to the research, development, and production of weather forecast products, and primary consumers of these weather forecast products.
IUnited States Weather Research and Forecasting Improvement
101.Public safety priorityIn conducting research, the Under Secretary shall prioritize improving weather data, modeling, computing, forecasting, and warnings for the protection of life and property and for the enhancement of the national economy. 102.Weather research and forecasting innovation (a)ProgramThe Assistant Administrator for the Office of Oceanic and Atmospheric Research shall conduct a program to develop improved understanding of and forecast capabilities for atmospheric events and their impacts, placing priority on developing more accurate, timely, and effective warnings and forecasts of high impact weather events that endanger life and property.
(b)Program elementsThe program described in subsection (a) shall focus on the following activities: (1)Improving the fundamental understanding of weather consistent with section 101, including the boundary layer and other processes affecting high impact weather events.
(2)Improving the understanding of how the public receives, interprets, and responds to warnings and forecasts of high impact weather events that endanger life and property. (3)Research and development, and transfer of knowledge, technologies, and applications to the National Weather Service and other appropriate agencies and entities, including the United States weather industry and academic partners, related to—
(A)advanced radar, radar networking technologies, and other ground-based technologies, including those emphasizing rapid, fine-scale sensing of the boundary layer and lower troposphere, and the use of innovative, dual-polarization, phased-array technologies; (B)aerial weather observing systems;
(C)high performance computing and information technology and wireless communication networks; (D)advanced numerical weather prediction systems and forecasting tools and techniques that improve the forecasting of timing, track, intensity, and severity of high impact weather, including through—
(i)the development of more effective mesoscale models; (ii)more effective use of existing, and the development of new, regional and national cloud-resolving models;
(iii)enhanced global weather models; and (iv)integrated assessment models;
(E)quantitative assessment tools for measuring the impact and value of data and observing systems, including Observing System Simulation Experiments (as described in section 107), Observing System Experiments, and Analyses of Alternatives; (F)atmospheric chemistry and interactions essential to accurately characterizing atmospheric composition and predicting meteorological processes, including cloud microphysical, precipitation, and atmospheric electrification processes, to more effectively understand their role in severe weather; and
(G)additional sources of weather data and information, including commercial observing systems. (4)A technology transfer initiative, carried out jointly and in coordination with the Director of the National Weather Service, and in cooperation with the United States weather industry and academic partners, to ensure continuous development and transition of the latest scientific and technological advances into operations of the National Weather Service and to establish a process to sunset outdated and expensive operational methods and tools to enable cost-effective transfer of new methods and tools into operations.
(c)Extramural research
(1)In generalIn carrying out the program under this section, the Assistant Administrator for Oceanic and Atmospheric Research shall collaborate with and support the non-Federal weather research community, which includes institutions of higher education, private entities, and nongovernmental organizations, by making funds available through competitive grants, contracts, and cooperative agreements. (2)Sense of CongressIt is the sense of Congress that not less than 30 percent of the funds for weather research and development at the Office of Oceanic and Atmospheric Research should be made available for the purpose described in paragraph (1).
(d)Annual reportEach year, concurrent with the annual budget request submitted by the President to Congress under section 1105 of title 31, United States Code, for the National Oceanic and Atmospheric Administration, the Under Secretary shall submit to Congress a description of current and planned activities under this section. 103.Tornado warning improvement and extension program (a)In generalThe Under Secretary, in collaboration with the United States weather industry and academic partners, shall establish a tornado warning improvement and extension program.
(b)GoalThe goal of such program shall be to reduce the loss of life and economic losses from tornadoes through the development and extension of accurate, effective, and timely tornado forecasts, predictions, and warnings, including the prediction of tornadoes beyond 1 hour in advance. (c)Program planNot later than 180 days after the date of the enactment of this Act, the Assistant Administrator for Oceanic and Atmospheric Research, in coordination with the Director of the National Weather Service, shall develop a program plan that details the specific research, development, and technology transfer activities, as well as corresponding resources and timelines, necessary to achieve the program goal.
(d)Annual budget for plan submittalFollowing completion of the plan, the Under Secretary, acting through the Assistant Administrator for Oceanic and Atmospheric Research and in coordination with the Director of the National Weather Service, shall, not less frequently than once each year, submit to Congress a proposed budget corresponding with the activities identified in the plan. 104.Hurricane forecast improvement program (a)In generalThe Under Secretary, in collaboration with the United States weather industry and such academic entities as the Administrator considers appropriate, shall maintain a project to improve hurricane forecasting.
(b)GoalThe goal of the project maintained under subsection (a) shall be to develop and extend accurate hurricane forecasts and warnings in order to reduce loss of life, injury, and damage to the economy, with a focus on— (1)improving the prediction of rapid intensification and track of hurricanes;
(2)improving the forecast and communication of storm surges from hurricanes; and (3)incorporating risk communication research to create more effective watch and warning products.
(c)Project planNot later than 1 year after the date of the enactment of this Act, the Under Secretary, acting through the Assistant Administrator for Oceanic and Atmospheric Research and in consultation with the Director of the National Weather Service, shall develop a plan for the project maintained under subsection (a) that details the specific research, development, and technology transfer activities, as well as corresponding resources and timelines, necessary to achieve the goal set forth in subsection (b). 105.Weather research and development planningNot later than 1 year after the date of the enactment of this Act, and not less frequently than once each year thereafter, the Under Secretary, acting through the Assistant Administrator for Oceanic and Atmospheric Research and in coordination with the Director of the National Weather Service and the Assistant Administrator for Satellite and Information Services, shall issue a research and development and research to operations plan to restore and maintain United States leadership in numerical weather prediction and forecasting that—
(1)describes the forecasting skill and technology goals, objectives, and progress of the National Oceanic and Atmospheric Administration in carrying out the program conducted under section 102; (2)identifies and prioritizes specific research and development activities, and performance metrics, weighted to meet the operational weather mission of the National Weather Service to achieve a weather-ready Nation;
(3)describes how the program will collaborate with stakeholders, including the United States weather industry and academic partners; and (4)identifies, through consultation with the National Science Foundation, the United States weather industry, and academic partners, research necessary to enhance the integration of social science knowledge into weather forecast and warning processes, including to improve the communication of threat information necessary to enable improved severe weather planning and decisionmaking on the part of individuals and communities.
106.Observing system planningThe Under Secretary shall— (1)develop and maintain a prioritized list of observation data requirements necessary to ensure weather forecasting capabilities to protect life and property to the maximum extent practicable;
(2)consistent with section 107, utilize Observing System Simulation Experiments, Observing System Experiments, Analyses of Alternatives, and other appropriate assessment tools to ensure continuous systemic evaluations of the observing systems, data, and information needed to meet the requirements of paragraph (1), including options to maximize observational capabilities and their cost-effectiveness; (3)identify current and potential future data gaps in observing capabilities related to the requirements listed under paragraph (1); and
(4)determine a range of options to address gaps identified under paragraph (3). 107.Observing system simulation experiments (a)In generalIn support of the requirements of section 106, the Assistant Administrator for Oceanic and Atmospheric Research shall undertake Observing System Simulation Experiments, or such other quantitative assessments as the Assistant Administrator considers appropriate, to quantitatively assess the relative value and benefits of observing capabilities and systems. Technical and scientific Observing System Simulation Experiment evaluations—
(1)may include assessments of the impact of observing capabilities on— (A)global weather prediction;
(B)hurricane track and intensity forecasting; (C)tornado warning lead times and accuracy;
(D)prediction of mid-latitude severe local storm outbreaks; and (E)prediction of storms that have the potential to cause extreme precipitation and flooding lasting from 6 hours to 1 week; and
(2)shall be conducted in cooperation with other appropriate entities within the National Oceanic and Atmospheric Administration, other Federal agencies, the United States weather industry, and academic partners to ensure the technical and scientific merit of results from Observing System Simulation Experiments or other appropriate quantitative assessment methodologies. (b)RequirementsObserving System Simulation Experiments shall quantitatively—
(1)determine the potential impact of proposed space-based, suborbital, and in situ observing systems on analyses and forecasts, including potential impacts on extreme weather events across all parts of the Nation; (2)evaluate and compare observing system design options; and
(3)assess the relative capabilities and costs of various observing systems and combinations of observing systems in providing data necessary to protect life and property. (c)ImplementationObserving System Simulation Experiments—
(1)shall be conducted prior to the acquisition of major Government-owned or Government-leased operational observing systems, including polar-orbiting and geostationary satellite systems, with a lifecycle cost of more than $500,000,000; and (2)shall be conducted prior to the purchase of any major new commercially provided data with a lifecycle cost of more than $500,000,000.
(d)Priority Observing System Simulation Experiments
(1)Global navigation satellite system radio occultationNot later than 30 days after the date of the enactment of this Act, the Assistant Administrator for Oceanic and Atmospheric Research shall complete an Observing System Simulation Experiment to assess the value of data from Global Navigation Satellite System Radio Occultation. (2)Geostationary hyperspectral sounder global constellationNot later than 120 days after the date of the enactment of this Act, the Assistant Administrator for Oceanic and Atmospheric Research shall complete an Observing System Simulation Experiment to assess the value of data from a geostationary hyperspectral sounder global constellation.
(e)ResultsUpon completion of all Observing System Simulation Experiments, the Assistant Administrator shall make available to the public the results an assessment of related private and public sector weather data sourcing options, including their availability, affordability, and cost-effectiveness. Such assessments shall be developed in accordance with section 50503 of title 51, United States Code. 108.Annual report on computing resources prioritizationNot later than 1 year after the date of the enactment of this Act and not less frequently than once each year thereafter, the Under Secretary, acting through the Chief Information Officer of the National Oceanic and Atmospheric Administration and in coordination with the Assistant Administrator for Oceanic and Atmospheric Research and the Director of the National Weather Service, shall produce and make publicly available a report that explains how the Under Secretary intends—
(1)to continually support upgrades to pursue the fastest, most powerful, and cost-effective high performance computing technologies in support of its weather prediction mission; (2)to ensure a balance between the research to operations requirements to develop the next generation of regional and global models as well as highly reliable operational models;
(3)to take advantage of advanced development concepts to, as appropriate, make next generation weather prediction models available in beta-test mode to operational forecasters, the United States weather industry, and partners in academic and Government research; and (4)to use existing computing resources to improve advanced research and operational weather prediction.
109.United States Weather Research programSection 108 of the Oceanic and Atmospheric Administration Authorization Act of 1992 (Public Law 102–567; 15 U.S.C. 313 note) is amended— (1)in subsection (a)—
(A)in paragraph (3), by striking ; and and inserting a semicolon; (B)in paragraph (4), by striking the period at the end and inserting a semicolon; and
(C)by inserting after paragraph (4) the following:  (5)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives, not less frequently than once each year, a report, including—
(A)a list of ongoing research projects; (B)project goals and a point of contact for each project;
(C)the five projects related to weather observations, short-term weather, or subseasonal forecasts within Office of Oceanic and Atmospheric Research that are closest to operationalization; (D)for each project referred to in subparagraph (C)—
(i)the potential benefit; (ii)any barrier to operationalization; and
(iii)the plan for operationalization, including which line office will financially support the project and how much the line office intends to spend; (6)establish teams with staff from the Office of Oceanic and Atmospheric Research and the National Weather Service to oversee the operationalization of research products developed by the Office of Oceanic and Atmospheric Research;
(7)develop mechanisms for research priorities of the Office of Oceanic and Atmospheric Research to be informed by the relevant line offices within the National Oceanic and Atmospheric Administration, the relevant user community, and the weather enterprise; (8)develop an internal mechanism to track the progress of each research project within the Office of Oceanic and Atmospheric Research and mechanisms to terminate a project that is not adequately progressing;
(9)develop and implement a system to track whether extramural research grant goals were accomplished; (10)provide facilities for products developed by the Office of Oceanic and Atmospheric Research to be tested in operational simulations, such as test beds; and
(11)encourage academic collaboration with the Office of Oceanic and Atmospheric Research and the National Weather Service by facilitating visiting scholars.;  (2)in subsection (b), in the matter preceding paragraph (1), by striking Not later than 90 days after the date of enactment of this Act, the and inserting The; and
(3)by adding at the end the following new subsection:  (c)Subseasonal definedIn this section, the term subseasonal means the time range between 2 weeks and 3 months..
110.Authorization of appropriations
(a)Fiscal years 2017 and 2018For each of fiscal years 2017 and 2018, there are authorized to be appropriated to Office of Oceanic and Atmospheric Research— (1)$111,516,000 to carry out this title, of which—
(A)$85,758,000 is authorized for weather laboratories and cooperative institutes; and (B)$25,758,000 is authorized for weather and air chemistry research programs; and
(2)an additional amount of $20,000,000 for the joint technology transfer initiative described in section 102(b)(4). (b)LimitationNo additional funds are authorized to carry out this title and the amendments made by this title.
IISubseasonal and Seasonal Forecasting Innovation
201.Improving subseasonal and seasonal forecastsSection 1762 of the Food Security Act of 1985 (Public Law 99–198; 15 U.S.C. 313 note) is amended— (1)in subsection (a), by striking (a) and inserting (a) Findings.—;
(2)in subsection (b), by striking (b) and inserting (b) Policy.—; and (3)by adding at the end the following:

(c)FunctionsThe Under Secretary, acting through the Director of the National Weather Service and the heads of such other programs of the National Oceanic and Atmospheric Administration as the Under Secretary considers appropriate, shall— (1)collect and utilize information in order to make usable, reliable, and timely foundational forecasts of subseasonal and seasonal temperature and precipitation;
(2)leverage existing research and models from the weather enterprise to improve the forecasts under paragraph (1); (3)determine and provide information on how the forecasted conditions under paragraph (1) may impact—
(A)the number and severity of droughts, fires, tornadoes, hurricanes, floods, heat waves, coastal inundation, winter storms, high impact weather, or other relevant natural disasters; (B)snowpack; and
(C)sea ice conditions; and (4)develop an Internet clearinghouse to provide the forecasts under paragraph (1) and the information under paragraphs (1) and (3) on both national and regional levels.
(d)CommunicationThe Director of the National Weather Service shall provide the forecasts under paragraph (1) of subsection (c) and the information on their impacts under paragraph (3) of such subsection to the public, including public and private entities engaged in planning and preparedness, such as National Weather Service Core partners at the Federal, regional, State, tribal, and local levels of government. (e)CooperationThe Under Secretary shall build upon existing forecasting and assessment programs and partnerships, including—
(1)by designating research and monitoring activities related to subseasonal and seasonal forecasts as a priority in one or more solicitations of the Cooperative Institutes of the Office of Oceanic and Atmospheric Research; (2)by contributing to the interagency Earth System Prediction Capability; and
(3)by consulting with the Secretary of Defense and the Secretary of Homeland Security to determine the highest priority subseasonal and seasonal forecast needs to enhance national security. (f)Forecast communication coordinators (1)In generalThe Under Secretary shall foster effective communication, understanding, and use of the forecasts by the intended users of the information described in subsection (d). This may include assistance to States for forecast communication coordinators to enable local interpretation and planning based on the information.
(2)RequirementsFor each State that requests assistance under this subsection, the Under Secretary may— (A)provide funds to support an individual in that State—
(i)to serve as a liaison among the National Oceanic and Atmospheric Administration, other Federal departments and agencies, the weather enterprise, the State, and relevant interests within that State; and (ii)to receive the forecasts and information under subsection (c) and disseminate the forecasts and information throughout the State, including to county and tribal governments; and
(B)require matching funds of at least 50 percent, from the State, a university, a nongovernmental organization, a trade association, or the private sector. (3)LimitationAssistance to an individual State under this subsection shall not exceed $100,000 in a fiscal year.
(g)Cooperation from other Federal agenciesEach Federal department and agency shall cooperate as appropriate with the Under Secretary in carrying out this section. (h)Reports (1)In generalNot later than 18 months after the date of the enactment of the Weather Research and Forecasting Innovation Act of 2017, the Under Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report, including—
(A)an analysis of the how information from the National Oceanic and Atmospheric Administration on subseasonal and seasonal forecasts, as provided under subsection (c), is utilized in public planning and preparedness; (B)specific plans and goals for the continued development of the subseasonal and seasonal forecasts and related products described in subsection (c); and
(C)an identification of research, monitoring, observing, and forecasting requirements to meet the goals described in subparagraph (B). (2)ConsultationIn developing the report under paragraph (1), the Under Secretary shall consult with relevant Federal, regional, State, tribal, and local government agencies, research institutions, and the private sector.
(i)DefinitionsIn this section: (1)Foundational forecastThe term foundational forecast means basic weather observation and forecast data, largely in raw form, before further processing is applied.
(2)National Weather Service core partnersThe term National Weather Service core partners means government and nongovernment entities which are directly involved in the preparation or dissemination of, or discussions involving, hazardous weather or other emergency information put out by the National Weather Service. (3)SeasonalThe term seasonal means the time range between 3 months and 2 years.
(4)StateThe term State means a State, a territory, or possession of the United States, including a Commonwealth, or the District of Columbia. (5)SubseasonalThe term subseasonal means the time range between 2 weeks and 3 months.
(6)Under SecretaryThe term Under Secretary means the Under Secretary of Commerce for Oceans and Atmosphere. (7)Weather industry and weather enterpriseThe terms weather industry and weather enterprise are interchangeable in this section and include individuals and organizations from public, private, and academic sectors that contribute to the research, development, and production of weather forecast products, and primary consumers of these weather forecast products.
(j)Authorization of appropriationsFor each of fiscal years 2017 and 2018, there are authorized out of funds appropriated to the National Weather Service, $26,500,000 to carry out the activities of this section.. IIIWeather Satellite and Data Innovation 301.National Oceanic and Atmospheric Administration satellite and data management (a)Short-Term management of environmental observations (1)Microsatellite constellations (A)In generalThe Under Secretary shall complete and operationalize the Constellation Observing System for Meteorology, Ionosphere, and Climate–1 and Climate–2 (COSMIC) in effect on the day before the date of the enactment of this Act—
(i)by deploying constellations of microsatellites in both the equatorial and polar orbits; (ii)by integrating the resulting data and research into all national operational and research weather forecast models; and
(iii)by ensuring that the resulting data of National Oceanic and Atmospheric Administration’s COSMIC–1 and COSMIC–2 programs are free and open to all communities. (B)Annual reportsNot less frequently than once each year until the Under Secretary has completed and operationalized the program described in subparagraph (A) pursuant to such subparagraph, the Under Secretary shall submit to Congress a report on the status of the efforts of the Under Secretary to carry out such subparagraph.
(2)Integration of ocean and coastal data from the integrated ocean observing systemIn National Weather Service Regions where the Director of the National Weather Service determines that ocean and coastal data would improve forecasts, the Director, in consultation with the Assistant Administrator for Oceanic and Atmospheric Research and the Assistant Administrator of the National Ocean Service, shall— (A)integrate additional coastal and ocean observations, and other data and research, from the Integrated Ocean Observing System (IOOS) into regional weather forecasts to improve weather forecasts and forecasting decision support systems; and
(B)support the development of real-time data sharing products and forecast products in collaboration with the regional associations of such system, including contributions from the private sector, academia, and research institutions to ensure timely and accurate use of ocean and coastal data in regional forecasts. (3)Existing monitoring and observation-capabilityThe Under Secretary shall identify degradation of existing monitoring and observation capabilities that could lead to a reduction in forecast quality.
(4)Specifications for new satellite systems or data determined by operational needsIn developing specifications for any satellite systems or data to follow the Joint Polar Satellite System, Geostationary Operational Environmental Satellites, and any other satellites, in effect on the day before the date of enactment of this Act, the Under Secretary shall ensure the specifications are determined to the extent practicable by the recommendations of the reports under subsection (b) of this section. (b)Independent study on future of National Oceanic and Atmospheric Administration satellite systems and data (1)Agreement (A)In generalThe Under Secretary shall seek to enter into an agreement with the National Academy of Sciences to perform the services covered by this subsection.
(B)TimingThe Under Secretary shall seek to enter into the agreement described in subparagraph (A) before September 30, 2018. (2)Study (A)In generalUnder an agreement between the Under Secretary and the National Academy of Sciences under this subsection, the National Academy of Sciences shall conduct a study on matters concerning future satellite data needs.
(B)ElementsIn conducting the study under subparagraph (A), the National Academy of Sciences shall— (i)develop recommendations on how to make the data portfolio of the Administration more robust and cost-effective;
(ii)assess the costs and benefits of moving toward a constellation of many small satellites, standardizing satellite bus design, relying more on the purchasing of data, or acquiring data from other sources or methods; (iii)identify the environmental observations that are essential to the performance of weather models, based on an assessment of Federal, academic, and private sector weather research, and the cost of obtaining the environmental data;
(iv)identify environmental observations that improve the quality of operational and research weather models in effect on the day before the date of enactment of this Act; (v)identify and prioritize new environmental observations that could contribute to existing and future weather models; and
(vi)develop recommendations on a portfolio of environmental observations that balances essential, quality-improving, and new data, private and nonprivate sources, and space-based and Earth-based sources. (C)Deadline and reportIn carrying out the study under subparagraph (A), the National Academy of Sciences shall complete and transmit to the Under Secretary a report containing the findings of the National Academy of Sciences with respect to the study not later than 2 years after the date on which the Administrator enters into an agreement with the National Academy of Sciences under paragraph (1)(A).
(3)Alternate organization
(A)In generalIf the Under Secretary is unable within the period prescribed in subparagraph (B) of paragraph (1) to enter into an agreement described in subparagraph (A) of such paragraph with the National Academy of Sciences on terms acceptable to the Under Secretary, the Under Secretary shall seek to enter into such an agreement with another appropriate organization that— (i)is not part of the Federal Government;
(ii)operates as a not-for-profit entity; and (iii)has expertise and objectivity comparable to that of the National Academy of Sciences.
(B)TreatmentIf the Under Secretary enters into an agreement with another organization as described in subparagraph (A), any reference in this subsection to the National Academy of Sciences shall be treated as a reference to the other organization. (4)Authorization of appropriationsThere are authorized to be appropriated, out of funds appropriated to National Environmental Satellite, Data, and Information Service, to carry out this subsection $1,000,000 for the period encompassing fiscal years 2018 through 2019.
302.Commercial weather data
(a)Data and hosted satellite payloadsNotwithstanding any other provision of law, the Secretary of Commerce may enter into agreements for— (1)the purchase of weather data through contracts with commercial providers; and
(2)the placement of weather satellite instruments on cohosted government or private payloads. (b)Strategy (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce, in consultation with the Under Secretary, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a strategy to enable the procurement of quality commercial weather data. The strategy shall assess the range of commercial opportunities, including public-private partnerships, for obtaining surface-based, aviation-based, and space-based weather observations. The strategy shall include the expected cost-effectiveness of these opportunities as well as provide a plan for procuring data, including an expected implementation timeline, from these nongovernmental sources, as appropriate.
(2)RequirementsThe strategy shall include— (A)an analysis of financial or other benefits to, and risks associated with, acquiring commercial weather data or services, including through multiyear acquisition approaches;
(B)an identification of methods to address planning, programming, budgeting, and execution challenges to such approaches, including— (i)how standards will be set to ensure that data is reliable and effective;
(ii)how data may be acquired through commercial experimental or innovative techniques and then evaluated for integration into operational use; (iii)how to guarantee public access to all forecast-critical data to ensure that the United States weather industry and the public continue to have access to information critical to their work; and
(iv)in accordance with section 50503 of title 51, United States Code, methods to address potential termination liability or cancellation costs associated with weather data or service contracts; and (C)an identification of any changes needed in the requirements development and approval processes of the Department of Commerce to facilitate effective and efficient implementation of such strategy.
(3)Authority for agreementsThe Assistant Administrator for National Environmental Satellite, Data, and Information Service may enter into multiyear agreements necessary to carry out the strategy developed under this subsection. (c)Pilot program (1)CriteriaNot later than 30 days after the date of the enactment of this Act, the Under Secretary shall publish data and metadata standards and specifications for space-based commercial weather data, including radio occultation data, and, as soon as possible, geostationary hyperspectral sounder data.
(2)Pilot contracts
(A)ContractsNot later than 90 days after the date of enactment of this Act, the Under Secretary shall, through an open competition, enter into at least one pilot contract with one or more private sector entities capable of providing data that meet the standards and specifications set by the Under Secretary for providing commercial weather data in a manner that allows the Under Secretary to calibrate and evaluate the data for its use in National Oceanic and Atmospheric Administration meteorological models. (B)Assessment of data viabilityNot later than the date that is 3 years after the date on which the Under Secretary enters into a contract under subparagraph (A), the Under Secretary shall assess and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives the results of a determination of the extent to which data provided under the contract entered into under subparagraph (A) meet the criteria published under paragraph (1) and the extent to which the pilot program has demonstrated—
(i)the viability of assimilating the commercially provided data into National Oceanic and Atmospheric Administration meteorological models; (ii)whether, and by how much, the data add value to weather forecasts; and
(iii)the accuracy, quality, timeliness, validity, reliability, usability, information technology security, and cost-effectiveness of obtaining commercial weather data from private sector providers. (3)Authorization of appropriationsFor each of fiscal years 2017 through 2020, there are authorized to be appropriated for procurement, acquisition, and construction at National Environmental Satellite, Data, and Information Service, $6,000,000 to carry out this subsection.
(d)Obtaining future dataIf an assessment under subsection (c)(2)(B) demonstrates the ability of commercial weather data to meet data and metadata standards and specifications published under subsection (c)(1), the Under Secretary shall— (1)where appropriate, cost-effective, and feasible, obtain commercial weather data from private sector providers;
(2)as early as possible in the acquisition process for any future National Oceanic and Atmospheric Administration meteorological space system, consider whether there is a suitable, cost-effective, commercial capability available or that will be available to meet any or all of the observational requirements by the planned operational date of the system; (3)if a suitable, cost-effective, commercial capability is or will be available as described in paragraph (2), determine whether it is in the national interest to develop a governmental meteorological space system; and
(4)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report detailing any determination made under paragraphs (2) and (3). (e)Data sharing practicesThe Under Secretary shall continue to meet the international meteorological agreements into which the Under Secretary has entered, including practices set forth through World Meteorological Organization Resolution 40.
303.Unnecessary duplicationIn meeting the requirements under this title, the Under Secretary shall avoid unnecessary duplication between public and private sources of data and the corresponding expenditure of funds and employment of personnel. IVFederal Weather Coordination 401.Environmental Information Services Working Group (a)EstablishmentThe National Oceanic and Atmospheric Administration Science Advisory Board shall continue to maintain a standing working group named the Environmental Information Services Working Group (in this section referred to as the Working Group)—
(1)to provide advice for prioritizing weather research initiatives at the National Oceanic and Atmospheric Administration to produce real improvement in weather forecasting; (2)to provide advice on existing or emerging technologies or techniques that can be found in private industry or the research community that could be incorporated into forecasting at the National Weather Service to improve forecasting skill;
(3)to identify opportunities to improve— (A)communications between weather forecasters, Federal, State, local, tribal, and other emergency management personnel, and the public; and
(B)communications and partnerships among the National Oceanic and Atmospheric Administration and the private and academic sectors; and (4)to address such other matters as the Science Advisory Board requests of the Working Group.
(b)Composition
(1)In generalThe Working Group shall be composed of leading experts and innovators from all relevant fields of science and engineering including atmospheric chemistry, atmospheric physics, meteorology, hydrology, social science, risk communications, electrical engineering, and computer sciences. In carrying out this section, the Working Group may organize into subpanels. (2)NumberThe Working Group shall be composed of no fewer than 15 members. Nominees for the Working Group may be forwarded by the Working Group for approval by the Science Advisory Board. Members of the Working Group may choose a chair (or co-chairs) from among their number with approval by the Science Advisory Board.
(c)Annual reportNot less frequently than once each year, the Working Group shall transmit to the Science Advisory Board for submission to the Under Secretary a report on progress made by National Oceanic and Atmospheric Administration in adopting the Working Group’s recommendations. The Science Advisory Board shall transmit this report to the Under Secretary. Within 30 days of receipt of such report, the Under Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a copy of such report. 402.Interagency weather research and forecast innovation coordination (a)EstablishmentThe Director of the Office of Science and Technology Policy shall establish an Interagency Committee for Advancing Weather Services to improve coordination of relevant weather research and forecast innovation activities across the Federal Government. The Interagency Committee shall—
(1)include participation by the National Aeronautics and Space Administration, the Federal Aviation Administration, National Oceanic and Atmospheric Administration and its constituent elements, the National Science Foundation, and such other agencies involved in weather forecasting research as the President determines are appropriate; (2)identify and prioritize top forecast needs and coordinate those needs against budget requests and program initiatives across participating offices and agencies; and
(3)share information regarding operational needs and forecasting improvements across relevant agencies. (b)Co-ChairThe Federal Coordinator for Meteorology shall serve as a co-chair of this panel.
(c)Further coordinationThe Director of the Office of Science and Technology Policy shall take such other steps as are necessary to coordinate the activities of the Federal Government with those of the United States weather industry, State governments, emergency managers, and academic researchers. 403.Office of Oceanic and Atmospheric Research and National Weather Service exchange program (a)In generalThe Assistant Administrator for Oceanic and Atmospheric Research and the Director of National Weather Service may establish a program to detail Office of Oceanic and Atmospheric Research personnel to the National Weather Service and National Weather Service personnel to the Office of Oceanic and Atmospheric Research.
(b)GoalThe goal of this program is to enhance forecasting innovation through regular, direct interaction between the Office of Oceanic and Atmospheric Research’s world-class scientists and the National Weather Service’s operational staff. (c)ElementsThe program shall allow up to 10 Office of Oceanic and Atmospheric Research staff and National Weather Service staff to spend up to 1 year on detail. Candidates shall be jointly selected by the Assistant Administrator for Oceanic and Atmospheric Research and the Director of the National Weather Service.
(d)Annual reportNot less frequently than once each year, the Under Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on participation in such program and shall highlight any innovations that come from this interaction. 404.Visiting fellows at National Weather Service (a)In generalThe Director of the National Weather Service may establish a program to host postdoctoral fellows and academic researchers at any of the National Centers for Environmental Prediction.
(b)GoalThis program shall be designed to provide direct interaction between forecasters and talented academic and private sector researchers in an effort to bring innovation to forecasting tools and techniques to the National Weather Service. (c)Selection and appointmentSuch fellows shall be competitively selected and appointed for a term not to exceed 1 year.
405.Warning coordination meteorologists at weather forecast offices of National Weather Service
(a)Designation of warning coordination meteorologists
(1)In generalThe Director of the National Weather Service shall designate at least one warning coordination meteorologist at each weather forecast office of the National Weather Service. (2)No additional employees authorizedNothing in this section shall be construed to authorize or require a change in the authorized number of full time equivalent employees in the National Weather Service or otherwise result in the employment of any additional employees.
(3)Performance by other employeesPerformance of the responsibilities outlined in this section is not limited to the warning coordination meteorologist position. (b)Primary role of warning coordination meteorologistsThe primary role of the warning coordination meteorologist shall be to carry out the responsibilities required by this section.
(c)Responsibilities
(1)In generalSubject to paragraph (2), consistent with the analysis described in section 409, and in order to increase impact-based decision support services, each warning coordination meteorologist designated under subsection (a) shall— (A)be responsible for providing service to the geographic area of responsibility covered by the weather forecast office at which the warning coordination meteorologist is employed to help ensure that users of products of the National Weather Service can respond effectively to improve outcomes from weather events;
(B)liaise with users of products and services of the National Weather Service, such as the public, media outlets, users in the aviation, marine, and agricultural communities, and forestry, land, and water management interests, to evaluate the adequacy and usefulness of the products and services of the National Weather Service; (C)collaborate with such weather forecast offices and State, local, and tribal government agencies as the Director considers appropriate in developing, proposing, and implementing plans to develop, modify, or tailor products and services of the National Weather Service to improve the usefulness of such products and services;
(D)ensure the maintenance and accuracy of severe weather call lists, appropriate office severe weather policy or procedures, and other severe weather or dissemination methodologies or strategies; and (E)work closely with State, local, and tribal emergency management agencies, and other agencies related to disaster management, to ensure a planned, coordinated, and effective preparedness and response effort.
(2)Other staffThe Director may assign a responsibility set forth in paragraph (1) to such other staff as the Director considers appropriate to carry out such responsibility. (d)Additional responsibilities (1)In generalSubject to paragraph (2), a warning coordination meteorologist designated under subsection (a) may—
(A)work with a State agency to develop plans for promoting more effective use of products and services of the National Weather Service throughout the State; (B)identify priority community preparedness objectives;
(C)develop plans to meet the objectives identified under paragraph (2); and (D)conduct severe weather event preparedness planning and citizen education efforts with and through various State, local, and tribal government agencies and other disaster management-related organizations.
(2)Other staffThe Director may assign a responsibility set forth in paragraph (1) to such other staff as the Director considers appropriate to carry out such responsibility. (e)Placement with State and local emergency managers (1)In generalIn carrying out this section, the Director of the National Weather Service may place a warning coordination meteorologist designated under subsection (a) with a State or local emergency manager if the Director considers doing so is necessary or convenient to carry out this section.
(2)TreatmentIf the Director determines that the placement of a warning coordination meteorologist placed with a State or local emergency manager under paragraph (1) is near a weather forecast office of the National Weather Service, such placement shall be treated as designation of the warning coordination meteorologist at such weather forecast office for purposes of subsection (a). 406.Improving National Oceanic and Atmospheric Administration communication of hazardous weather and water events (a)Purpose of systemFor purposes of the assessment required by subsection (b)(1)(A), the purpose of National Oceanic and Atmospheric Administration system for issuing watches and warnings regarding hazardous weather and water events shall be risk communication to the general public that informs action to prevent loss of life and property.
(b)Assessment of system
(1)In generalNot later than 2 years after the date of the enactment of this Act, the Under Secretary shall— (A)assess the National Oceanic and Atmospheric Administration system for issuing watches and warnings regarding hazardous weather and water events; and
(B)submit to Congress a report on the findings of the Under Secretary with respect to the assessment conducted under subparagraph (A). (2)ElementsThe assessment required by paragraph (1)(A) shall include the following:
(A)An evaluation of whether the National Oceanic and Atmospheric Administration system for issuing watches and warnings regarding hazardous weather and water events meets the purpose described in subsection (a). (B)Development of recommendations for—
(i)legislative and administrative action to improve the system described in paragraph (1)(A); and (ii)such research as the Under Secretary considers necessary to address the focus areas described in paragraph (3).
(3)Focus areasThe assessment required by paragraph (1)(A) shall focus on the following: (A)Ways to communicate the risks posed by hazardous weather or water events to the public that are most likely to result in action to mitigate the risk.
(B)Ways to communicate the risks posed by hazardous weather or water events to the public as broadly and rapidly as practicable. (C)Ways to preserve the benefits of the existing watches and warnings system.
(D)Ways to maintain the utility of the watches and warnings system for Government and commercial users of the system. (4)ConsultationIn conducting the assessment required by paragraph (1)(A), the Under Secretary shall—
(A)consult with such line offices within the National Oceanic and Atmospheric Administration as the Under Secretary considers relevant, including the National Ocean Service, the National Weather Service, and the Office of Oceanic and Atmospheric Research; (B)consult with individuals in the academic sector, including individuals in the field of social and behavioral sciences, and other weather services;
(C)consult with media outlets that will be distributing the watches and warnings; (D)consult with non-Federal forecasters that produce alternate severe weather risk communication products;
(E)consult with emergency planners and responders, including State and local emergency management agencies, and other government users of the watches and warnings system, including the Federal Emergency Management Agency, the Office of Personnel Management, the Coast Guard, and such other Federal agencies as the Under Secretary determines rely on watches and warnings for operational decisions; and (F)make use of the services of the National Academy of Sciences, as the Under Secretary considers necessary and practicable, including contracting with the National Research Council to review the scientific and technical soundness of the assessment required by paragraph (1)(A), including the recommendations developed under paragraph (2)(B).
(5)MethodologiesIn conducting the assessment required by paragraph (1)(A), the Under Secretary shall use such methodologies as the Under Secretary considers are generally accepted by the weather enterprise, including social and behavioral sciences. (c)Improvements to system (1)In generalThe Under Secretary shall, based on the assessment required by subsection (b)(1)(A), make such recommendations to Congress to improve the system as the Under Secretary considers necessary—
(A)to improve the system for issuing watches and warnings regarding hazardous weather and water events; and (B)to support efforts to satisfy research needs to enable future improvements to such system.
(2)Requirements regarding recommendationsIn carrying out paragraph (1)(A), the Under Secretary shall ensure that any recommendation that the Under Secretary considers a major change— (A)is validated by social and behavioral science using a generalizable sample;
(B)accounts for the needs of various demographics, vulnerable populations, and geographic regions; (C)accounts for the differences between types of weather and water hazards;
(D)responds to the needs of Federal, State, and local government partners and media partners; and (E)accounts for necessary changes to Federally operated watch and warning propagation and dissemination infrastructure and protocols.
(d)Watches and warnings defined
(1)In generalExcept as provided in paragraph (2), in this section, the terms watch and warning, with respect to a hazardous weather and water event, mean products issued by the Administration, intended for consumption by the general public, to alert the general public to the potential for or presence of the event and to inform action to prevent loss of life and property. (2)Exceptionln this section, the terms watch and warning do not include technical or specialized meteorological and hydrological forecasts, outlooks, or model guidance products.
407.National Oceanic and Atmospheric Administration Weather Ready All Hazards Award Program
(a)ProgramThe Director of the National Weather Service is authorized to establish the National Oceanic and Atmospheric Administration Weather Ready All Hazards Award Program. This award program shall provide annual awards to honor individuals or organizations that use or provide National Oceanic and Atmospheric Administration Weather Radio All Hazards receivers or transmitters to save lives and protect property. Individuals or organizations that utilize other early warning tools or applications also qualify for this award. (b)GoalThis award program draws attention to the life-saving work of the National Oceanic and Atmospheric Administration Weather Ready All Hazards Program, as well as emerging tools and applications, that provide real-time warning to individuals and communities of severe weather or other hazardous conditions.
(c)Program elements
(1)NominationsNominations for this award shall be made annually by the Weather Field Offices to the Director of the National Weather Service. Broadcast meteorologists, weather radio manufacturers and weather warning tool and application developers, emergency managers, and public safety officials may nominate individuals or organizations to their local Weather Field Offices, but the final list of award nominees must come from the Weather Field Offices. (2)Selection of awardeesAnnually, the Director of the National Weather Service shall choose winners of this award whose timely actions, based on National Oceanic and Atmospheric Administration Weather Radio All Hazards receivers or transmitters or other early warning tools and applications, saved lives or property, or demonstrated public service in support of weather or all hazard warnings.
(3)Award ceremonyThe Director of the National Weather Service shall establish a means of making these awards to provide maximum public awareness of the importance of National Oceanic and Atmospheric Administration Weather Radio, and such other warning tools and applications as are represented in the awards. 408.Department of Defense weather forecasting activitiesNot later than 60 days after the date of the enactment of this Act, the Under Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report analyzing the impacts of the proposed Air Force divestiture in the United States Weather Research and Forecasting Model, including—
(1)the impact on— (A)the United States weather forecasting capabilities;
(B)the accuracy of civilian regional forecasts; (C)the civilian readiness for traditional weather and extreme weather events in the United States; and
(D)the research necessary to develop the United States Weather Research and Forecasting Model; and (2)such other analysis relating to the divestiture as the Under Secretary considers appropriate.
409.National Weather Service; operations and workforce analysisThe Under Secretary shall contract or continue to partner with an external organization to conduct a baseline analysis of National Weather Service operations and workforce. 410.Report on contract positions at National Weather Service (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Under Secretary shall submit to Congress a report on the use of contractors at the National Weather Service for the most recently completed fiscal year.
(b)ContentsThe report required by subsection (a) shall include, with respect to the most recently completed fiscal year, the following: (1)The total number of full-time equivalent employees at the National Weather Service, disaggregated by each equivalent level of the General Schedule.
(2)The total number of full-time equivalent contractors at the National Weather Service, disaggregated by each equivalent level of the General Schedule that most closely approximates their duties. (3)The total number of vacant positions at the National Weather Service on the day before the date of enactment of this Act, disaggregated by each equivalent level of the General Schedule.
(4)The five most common positions filled by full-time equivalent contractors at the National Weather Service and the equivalent level of the General Schedule that most closely approximates the duties of such positions. (5)Of the positions identified under paragraph (4), the percentage of full-time equivalent contractors in those positions that have held a prior position at the National Weather Service or another entity in National Oceanic and Atmospheric Administration.
(6)The average full-time equivalent salary for Federal employees at the National Weather Service for each equivalent level of the General Schedule. (7)The average salary for full-time equivalent contractors performing at each equivalent level of the General Schedule at the National Weather Service.
(8)A description of any actions taken by the Under Secretary to respond to the issues raised by the Inspector General of the Department of Commerce regarding the hiring of former National Oceanic and Atmospheric Administration employees as contractors at the National Weather Service such as the issues raised in the Investigative Report dated June 2, 2015 (OIG–12–0447). (c)Annual publicationFor each fiscal year after the fiscal year covered by the report required by subsection (a), the Under Secretary shall, not later than 180 days after the completion of the fiscal year, publish on a publicly accessible Internet website the information described in paragraphs (1) through (8) of subsection (b) for such fiscal year.
411.Weather impacts to communities and infrastructure
(a)Review
(1)In generalThe Director of the National Weather Service shall review existing research, products, and services that meet the specific needs of the urban environment, given its unique physical characteristics and forecasting challenges. (2)ElementsThe review required by paragraph (1) shall include research, products, and services with the potential to improve modeling and forecasting capabilities, taking into account factors including varying building heights, impermeable surfaces, lack of tree canopy, traffic, pollution, and inter-building wind effects.
(b)Report and assessmentUpon completion of the review required by subsection (a), the Under Secretary shall submit to Congress a report on the research, products, and services of the National Weather Service, including an assessment of such research, products, and services that is based on the review, public comment, and recent publications by the National Academy of Sciences. 412.Weather enterprise outreach (a)In generalThe Under Secretary may establish mechanisms for outreach to the weather enterprise—
(1)to assess the weather forecasts and forecast products provided by the National Oceanic and Atmospheric Administration; and (2)to determine the highest priority weather forecast needs of the community described in subsection (b).
(b)Outreach communityIn conducting outreach under subsection (a), the Under Secretary shall contact leading experts and innovators from relevant stakeholders, including the representatives from the following: (1)State or local emergency management agencies.
(2)State agriculture agencies. (3)Indian tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) and Native Hawaiians (as defined in section 6207 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7517)).
(4)The private aerospace industry. (5)The private earth observing industry.
(6)The operational forecasting community. (7)The academic community.
(8)Professional societies that focus on meteorology. (9)Such other stakeholder groups as the Under Secretary considers appropriate.
413.Hurricane hunter aircraft
(a)Backup capabilityThe Under Secretary shall acquire backup for the capabilities of the WP–3D Orion and G–IV hurricane aircraft of the National Oceanic and Atmospheric Administration that is sufficient to prevent a single point of failure. (b)Authority to enter agreementsIn order to carry out subsection (a), the Under Secretary shall negotiate and enter into 1 or more agreements or contracts, to the extent practicable and necessary, with governmental and non-governmental entities.
(c)Future technologyThe Under Secretary shall continue the development of Airborne Phased Array Radar under the United States Weather Research Program. (d)Authorization of appropriationsFor each of fiscal years 2017 through 2020, support for implementing subsections (a) and (b) is authorized out of funds appropriated to the Office of Marine and Aviation Operations.
414.Study on gaps in NEXRAD coverage and recommendations to address such gaps
(a)Study on gaps in NEXRAD coverage
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce shall complete a study on gaps in the coverage of the Next Generation Weather Radar of the National Weather Service (NEXRAD). (2)ElementsIn conducting the study required under paragraph (1), the Secretary shall—
(A)identify areas in the United States where limited or no NEXRAD coverage has resulted in— (i)instances in which no or insufficient warnings were given for hazardous weather events, including tornadoes; or
(ii)degraded forecasts for hazardous weather events that resulted in fatalities, significant injuries, or substantial property damage; and (B)for the areas identified under subparagraph (A)—
(i)identify the key weather effects for which prediction would improve with improved radar detection; (ii)identify additional sources of observations for high impact weather that were available and operational for such areas on the day before the date of the enactment of this Act, including dense networks of x-band radars, Terminal Doppler Weather Radar (commonly known as TDWR), air surveillance radars of the Federal Aviation Administration, and cooperative network observers;
(iii)assess the feasibility and advisability of efforts to integrate and upgrade Federal radar capabilities that are not owned or controlled by the National Oceanic and Atmospheric Administration, including radar capabilities of the Federal Aviation Administration and the Department of Defense; (iv)assess the feasibility and advisability of incorporating State-operated and other non-Federal radars into the operations of the National Weather Service;
(v)identify options to improve hazardous weather detection and forecasting coverage; and (vi)provide the estimated cost of, and timeline for, each of the options identified under clause (v).
(3)ReportUpon the completion of the study required under paragraph (1), the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report that includes the findings of the Secretary with respect to the study. (b)Recommendations to improve radar coverageNot later than 90 days after the completion of the study under subsection (a)(1), the Secretary of Commerce shall submit to the congressional committees referred to in subsection (a)(3) recommendations for improving hazardous weather detection and forecasting coverage in the areas identified under subsection (a)(2)(A) by integrating additional observation solutions to the extent practicable and meteorologically justified and necessary to protect public safety.
(c)Third-party consultation regarding recommendations to improve radar coverageThe Secretary of Commerce may seek reviews by, or consult with, appropriate third parties regarding the scientific methodology relating to, and the feasibility and advisability of implementing, the recommendations submitted under subsection (b), including the extent to which warning and forecast services of the National Weather Service would be improved by additional observations. VTsunami Warning, Education, and Research Act of 2017 501.Short titleThis title may be cited as the Tsunami Warning, Education, and Research Act of 2017.
502.References to the Tsunami Warning and Education ActExcept as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Tsunami Warning and Education Act enacted as title VIII of the Magnuson-Stevens Fishery Conservation and Management Reauthorization Act of 2006 (Public Law 109–479; 33 U.S.C. 3201 et seq.). 503.Expansion of purposes of Tsunami Warning and Education ActSection 803 (33 U.S.C. 3202) is amended—
(1)in paragraph (1), by inserting research, after warnings,; (2)by amending paragraph (2) to read as follows:

(2)to enhance and modernize the existing United States Tsunami Warning System to increase the accuracy of forecasts and warnings, to ensure full coverage of tsunami threats to the United States with a network of detection assets, and to reduce false alarms;; (3)by amending paragraph (3) to read as follows:

(3)to improve and develop standards and guidelines for mapping, modeling, and assessment efforts to improve tsunami detection, forecasting, warnings, notification, mitigation, resiliency, response, outreach, and recovery;; (4)by redesignating paragraphs (4), (5), and (6) as paragraphs (5), (6), and (8), respectively;
(5)by inserting after paragraph (3) the following:  (4)to improve research efforts related to improving tsunami detection, forecasting, warnings, notification, mitigation, resiliency, response, outreach, and recovery;;
(6)in paragraph (5), as redesignated— (A)by striking and increase and inserting , increase, and develop uniform standards and guidelines for; and
(B)by inserting , including the warning signs of locally generated tsunami after approaching; (7)in paragraph (6), as redesignated, by striking , including the Indian Ocean; and and inserting a semicolon; and
(8)by inserting after paragraph (6), as redesignated, the following:  (7)to foster resilient communities in the face of tsunami and other similar coastal hazards; and.
504.Modification of tsunami forecasting and warning program
(a)In generalSubsection (a) of section 804 (33 U.S.C. 3203(a)) is amended by striking Atlantic Ocean, Caribbean Sea, and Gulf of Mexico region and inserting Atlantic Ocean region, including the Caribbean Sea and the Gulf of Mexico. (b)ComponentsSubsection (b) of section 804 (33 U.S.C. 3203(b)) is amended—
(1)in paragraph (1), by striking established and inserting supported or maintained; (2)by redesignating paragraphs (7) through (9) as paragraphs (8) through (10), respectively;
(3)by redesignating paragraphs (2) through (6) as paragraphs (3) through (7), respectively; (4)by inserting after paragraph (1) the following:

(2)to the degree practicable, maintain not less than 80 percent of the Deep-ocean Assessment and Reporting of Tsunamis buoy array at operational capacity to optimize data reliability;. (5)by amending paragraph (5), as redesignated by paragraph (3), to read as follows:

(5)provide tsunami forecasting capability based on models and measurements, including tsunami inundation models and maps for use in increasing the preparedness of communities and safeguarding port and harbor operations, that incorporate inputs, including— (A)the United States and global ocean and coastal observing system;
(B)the global Earth observing system; (C)the global seismic network;
(D)the Advanced National Seismic system; (E)tsunami model validation using historical and paleotsunami data;
(F)digital elevation models and bathymetry; and (G)newly developing tsunami detection methodologies using satellites and airborne remote sensing;;
(6)by amending paragraph (7), as redesignated by paragraph (3), to read as follows:  (7)include a cooperative effort among the Administration, the United States Geological Survey, and the National Science Foundation under which the Director of the United States Geological Survey and the Director of the National Science Foundation shall—
(A)provide rapid and reliable seismic information to the Administrator from international and domestic seismic networks; and (B)support seismic stations installed before the date of the enactment of the Tsunami Warning, Education, and Research Act of 2017 to supplement coverage in areas of sparse instrumentation;;
(7)in paragraph (8), as redesignated by paragraph (2)— (A)by inserting , including graphical warning products, after warnings;
(B)by inserting , territories, after States; and (C)by inserting and Wireless Emergency Alerts after Hazards Program; and
(8)in paragraph (9), as redesignated by paragraph (2)— (A)by inserting provide and before allow; and
(B)by inserting and commercial and Federal undersea communications cables after observing technologies. (c)Tsunami warning systemSubsection (c) of section 804 (33 U.S.C. 3203(c)) is amended to read as follows:

(c)Tsunami warning systemThe program under this section shall operate a tsunami warning system that— (1)is capable of forecasting tsunami, including forecasting tsunami arrival time and inundation estimates, anywhere in the Pacific and Arctic Ocean regions and providing adequate warnings;
(2)is capable of forecasting and providing adequate warnings, including tsunami arrival time and inundation models where applicable, in areas of the Atlantic Ocean, including the Caribbean Sea and Gulf of Mexico, that are determined— (A)to be geologically active, or to have significant potential for geological activity; and
(B)to pose significant risks of tsunami for States along the coastal areas of the Atlantic Ocean, Caribbean Sea, or Gulf of Mexico; and (3)supports other international tsunami forecasting and warning efforts..
(d)Tsunami warning centersSubsection (d) of section 804 (33 U.S.C. 3203(d)) is amended to read as follows:  (d)Tsunami warning centers (1)In generalThe Administrator shall support or maintain centers to support the tsunami warning system required by subsection (c). The Centers shall include—
(A)the National Tsunami Warning Center, located in Alaska, which is primarily responsible for Alaska and the continental United States; (B)the Pacific Tsunami Warning Center, located in Hawaii, which is primarily responsible for Hawaii, the Caribbean, and other areas of the Pacific not covered by the National Center; and
(C)any additional forecast and warning centers determined by the National Weather Service to be necessary. (2)ResponsibilitiesThe responsibilities of the centers supported or maintained under paragraph (1) shall include the following:
(A)Continuously monitoring data from seismological, deep ocean, coastal sea level, and tidal monitoring stations and other data sources as may be developed and deployed. (B)Evaluating earthquakes, landslides, and volcanic eruptions that have the potential to generate tsunami.
(C)Evaluating deep ocean buoy data and tidal monitoring stations for indications of tsunami resulting from earthquakes and other sources. (D)To the extent practicable, utilizing a range of models, including ensemble models, to predict tsunami, including arrival times, flooding estimates, coastal and harbor currents, and duration.
(E)Using data from the Integrated Ocean Observing System of the Administration in coordination with regional associations to calculate new inundation estimates and periodically update existing inundation estimates. (F)Disseminating forecasts and tsunami warning bulletins to Federal, State, tribal, and local government officials and the public.
(G)Coordinating with the tsunami hazard mitigation program conducted under section 805 to ensure ongoing sharing of information between forecasters and emergency management officials. (H)In coordination with the Commandant of the Coast Guard and the Administrator of the Federal Emergency Management Agency, evaluating and recommending procedures for ports and harbors at risk of tsunami inundation, including review of readiness, response, and communication strategies, and data sharing policies, to the maximum extent practicable.
(I)Making data gathered under this Act and post-warning analyses conducted by the National Weather Service or other relevant Administration offices available to the public. (J)Integrating and modernizing the program operated under this section with advances in tsunami science to improve performance without compromising service.
(3)Fail-safe warning capabilityThe tsunami warning centers supported or maintained under paragraph (1) shall maintain a fail-safe warning capability and perform back-up duties for each other. (4)Coordination with National Weather ServiceThe Administrator shall coordinate with the forecast offices of the National Weather Service, the centers supported or maintained under paragraph (1), and such program offices of the Administration as the Administrator or the coordinating committee, as established in section 805(d), consider appropriate to ensure that regional and local forecast offices—
(A)have the technical knowledge and capability to disseminate tsunami warnings for the communities they serve; (B)leverage connections with local emergency management officials for optimally disseminating tsunami warnings and forecasts; and
(C)implement mass communication tools in effect on the day before the date of the enactment of the Tsunami Warning, Education, and Research Act of 2017 used by the National Weather Service on such date and newer mass communication technologies as they are developed as a part of the Weather-Ready Nation program of the Administration, or otherwise, for the purpose of timely and effective delivery of tsunami warnings. (5)Uniform operating proceduresThe Administrator shall—
(A)develop uniform operational procedures for the centers supported or maintained under paragraph (1), including the use of software applications, checklists, decision support tools, and tsunami warning products that have been standardized across the program supported under this section; (B)ensure that processes and products of the warning system operated under subsection (c)—
(i)reflect industry best practices when practicable; (ii)conform to the maximum extent practicable with internationally recognized standards for information technology; and
(iii)conform to the maximum extent practicable with other warning products and practices of the National Weather Service; (C)ensure that future adjustments to operational protocols, processes, and warning products—
(i)are made consistently across the warning system operated under subsection (c); and (ii)are applied in a uniform manner across such warning system;
(D)establish a systematic method for information technology product development to improve long-term technology planning efforts; and (E)disseminate guidelines and metrics for evaluating and improving tsunami forecast models.
(6)Available resourcesThe Administrator, through the National Weather Service, shall ensure that resources are available to fulfill the obligations of this Act. This includes ensuring supercomputing resources are available to run, as rapidly as possible, such computer models as are needed for purposes of the tsunami warning system operated under subsection (c).. (e)Transfer of technology; maintenance and upgradesSubsection (e) of section 804 (33 U.S.C. 3203(e)) is amended to read as follows:

(e)Transfer of technology; maintenance and upgradesIn carrying out this section, the Administrator shall— (1)develop requirements for the equipment used to forecast tsunami, including—
(A)provisions for multipurpose detection platforms; (B)reliability and performance metrics; and
(C)to the maximum extent practicable, requirements for the integration of equipment with other United States and global ocean and coastal observation systems, the global Earth observing system of systems, the global seismic networks, and the Advanced National Seismic System; (2)develop and execute a plan for the transfer of technology from ongoing research conducted as part of the program supported or maintained under section 6 into the program under this section; and
(3)ensure that the Administration’s operational tsunami detection equipment is properly maintained.. (f)Federal cooperationSubsection (f) of section 804 (33 U.S.C. 3203(f)) is amended to read as follows:

(f)Federal cooperationWhen deploying and maintaining tsunami detection technologies under the program under this section, the Administrator shall— (1)identify which assets of other Federal agencies are necessary to support such program; and
(2)work with each agency identified under paragraph (1)— (A)to acquire the agency’s assistance; and
(B)to prioritize the necessary assets in support of the tsunami forecast and warning program.. (g)Unnecessary provisionsSection 804 (33 U.S.C. 3203) is further amended—
(1)by striking subsection (g); (2)by striking subsections (i) through (k); and
(3)by redesignating subsection (h) as subsection (g). (h)Congressional notificationsSubsection (g) of section 804 (33 U.S.C. 3203(g)), as redesignated by subsection (g)(3), is amended—
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and moving such subparagraphs 2 ems to the right; (2)in the matter before subparagraph (A), as redesignated by paragraph (2), by striking The Administrator and inserting the following:

(1)In generalThe Administrator; (3)in paragraph (1), as redesignated by paragraph (3)—
(A)in subparagraph (A), as redesignated by paragraph (2), by striking and at the end; (B)in subparagraph (B), as redesignated by paragraph (2), by striking the period at the end and inserting ; and; and
(C)by adding at the end the following:  (C)the occurrence of a significant tsunami warning.; and
(4)by adding at the end the following:  (2)ContentsIn a case in which notice is submitted under paragraph (1) within 30 days of a significant tsunami warning described in subparagraph (C) of such paragraph, such notice shall include, as appropriate, brief information and analysis of—
(A)the accuracy of the tsunami model used; (B)the specific deep ocean or other monitoring equipment that detected the incident, as well as the deep ocean or other monitoring equipment that did not detect the incident due to malfunction or other reasons;
(C)the effectiveness of the warning communication, including the dissemination of warnings with State, territory, local, and tribal partners in the affected area under the jurisdiction of the National Weather Service; and (D)such other findings as the Administrator considers appropriate..
505.Modification of national tsunami hazard mitigation program
(a)In generalSection 805(a) (33 U.S.C. 3204(a)) is amended to read as follows:  (a)Program requiredThe Administrator, in coordination with the Administrator of the Federal Emergency Management Agency and the heads of such other agencies as the Administrator considers relevant, shall conduct a community-based tsunami hazard mitigation program to improve tsunami preparedness and resiliency of at-risk areas in the United States and the territories of the United States..
(b)National Tsunami Hazard Mitigation ProgramSection 805 (33 U.S.C. 3204) is amended by striking subsections (c) and (d) and inserting the following:  (c)Program componentsThe Program conducted under subsection (a) shall include the following:
(1)Technical and financial assistance to coastal States, territories, tribes, and local governments to develop and implement activities under this section. (2)Integration of tsunami preparedness and mitigation programs into ongoing State-based hazard warning, resilience planning, and risk management activities, including predisaster planning, emergency response, evacuation planning, disaster recovery, hazard mitigation, and community development and redevelopment planning programs in affected areas.
(3)Coordination with other Federal preparedness and mitigation programs to leverage Federal investment, avoid duplication, and maximize effort. (4)Activities to promote the adoption of tsunami resilience, preparedness, warning, and mitigation measures by Federal, State, territorial, tribal, and local governments and nongovernmental entities, including educational and risk communication programs to discourage development in high-risk areas.
(5)Activities to support the development of regional tsunami hazard and risk assessments. Such regional risk assessments may include the following: (A)The sources, sizes, and other relevant historical data of tsunami in the region, including paleotsunami data.
(B)Inundation models and maps of critical infrastructure and socioeconomic vulnerability in areas subject to tsunami inundation. (C)Maps of evacuation areas and evacuation routes, including, when appropriate, traffic studies that evaluate the viability of evacuation routes.
(D)Evaluations of the size of populations that will require evacuation, including populations with special evacuation needs. (E)Evaluations and technical assistance for vertical evacuation structure planning for communities where models indicate limited or no ability for timely evacuation, especially in areas at risk of near shore generated tsunami.
(F)Evaluation of at-risk ports and harbors. (G)Evaluation of the effect of tsunami currents on the foundations of closely-spaced, coastal high-rise structures.
(6)Activities to promote preparedness in at-risk ports and harbors, including the following: (A)Evaluation and recommendation of procedures for ports and harbors in the event of a distant or near-field tsunami.
(B)A review of readiness, response, and communication strategies to ensure coordination and data sharing with the Coast Guard. (7)Activities to support the development of community-based outreach and education programs to ensure community readiness and resilience, including the following:
(A)The development, implementation, and assessment of technical training and public education programs, including education programs that address unique characteristics of distant and near-field tsunami. (B)The development of decision support tools.
(C)The incorporation of social science research into community readiness and resilience efforts. (D)The development of evidence-based education guidelines.
(8)Dissemination of guidelines and standards for community planning, education, and training products, programs, and tools, including— (A)standards for—
(i)mapping products; (ii)inundation models; and
(iii)effective emergency exercises; and (B)recommended guidance for at-risk port and harbor tsunami warning, evacuation, and response procedures in coordination with the Coast Guard and the Federal Emergency Management Agency.
(d)Authorized activitiesIn addition to activities conducted under subsection (c), the program conducted under subsection (a) may include the following: (1)Multidisciplinary vulnerability assessment research, education, and training to help integrate risk management and resilience objectives with community development planning and policies.
(2)Risk management training for local officials and community organizations to enhance understanding and preparedness. (3)In coordination with the Federal Emergency Management Agency, interagency, Federal, State, tribal, and territorial intergovernmental tsunami response exercise planning and implementation in high risk areas.
(4)Development of practical applications for existing or emerging technologies, such as modeling, remote sensing, geospatial technology, engineering, and observing systems, including the integration of tsunami sensors into Federal and commercial submarine telecommunication cables if practicable. (5)Risk management, risk assessment, and resilience data and information services, including—
(A)access to data and products derived from observing and detection systems; and (B)development and maintenance of new integrated data products to support risk management, risk assessment, and resilience programs.
(6)Risk notification systems that coordinate with and build upon existing systems and actively engage decisionmakers, State, local, tribal, and territorial governments and agencies, business communities, nongovernmental organizations, and the media. (e)No preemption with respect to designation of at-risk areasThe establishment of national standards for inundation models under this section shall not prevent States, territories, tribes, and local governments from designating additional areas as being at risk based on knowledge of local conditions.
(f)No new regulatory authorityNothing in this Act may be construed as establishing new regulatory authority for any Federal agency.. (c)Report on accreditation of TsunamiReady programNot later than 180 days after the date of enactment of this Act, the Administrator of the National Oceanic and Atmospheric Administration shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on which authorities and activities would be needed to have the TsunamiReady program of the National Weather Service accredited by the Emergency Management Accreditation Program.
506.Modification of tsunami research programSection 806 (33 U.S.C. 3205) is amended— (1)in the matter before paragraph (1), by striking The Administrator shall and all that follows through establish or maintain and inserting the following:

(a)In generalThe Administrator shall, in consultation with such other Federal agencies, State, tribal, and territorial governments, and academic institutions as the Administrator considers appropriate, the coordinating committee under section 805(d), and the panel under section 808(a), support or maintain; (2)in subsection (a), as designated by paragraph (1), by striking and assessment for tsunami tracking and numerical forecast modeling. Such research program shall— and inserting the following: “assessment for tsunami tracking and numerical forecast modeling, and standards development.

(b)ResponsibilitiesThe research program supported or maintained under subsection (a) shall—; and (3)in subsection (b), as designated by paragraph (2)—
(A)by amending paragraph (1) to read as follows:  (1)consider other appropriate and cost effective solutions to mitigate the impact of tsunami, including the improvement of near-field and distant tsunami detection and forecasting capabilities, which may include use of a new generation of the Deep-ocean Assessment and Reporting of Tsunamis array, integration of tsunami sensors into commercial and Federal telecommunications cables, and other real-time tsunami monitoring systems and supercomputer capacity of the Administration to develop a rapid tsunami forecast for all United States coastlines;;
(B)in paragraph (3)— (i)by striking include and inserting conduct; and
(ii)by striking and at the end; (C)by redesignating paragraph (4) as paragraph (5);
(D)by inserting after paragraph (3) the following:  (4)develop the technical basis for validation of tsunami maps, numerical tsunami models, digital elevation models, and forecasts; and; and
(E)in paragraph (5), as redesignated by subparagraph (C), by striking to the scientific community and inserting to the public and the scientific community. 507.Global tsunami warning and mitigation networkSection 807 (33 U.S.C. 3206) is amended—
(1)by amending subsection (a) to read as follows:  (a)Support for development of an international tsunami warning systemThe Administrator shall, in coordination with the Secretary of State and in consultation with such other agencies as the Administrator considers relevant, provide technical assistance, operational support, and training to the Intergovernmental Oceanographic Commission of the United Nations Educational, Scientific, and Cultural Organization, the World Meteorological Organization of the United Nations, and such other international entities as the Administrator considers appropriate, as part of the international efforts to develop a fully functional global tsunami forecast and warning system comprised of regional tsunami warning networks.;
(2)in subsection (b), by striking shall each place it appears and inserting may; and (3)in subsection (c)—
(A)in paragraph (1), by striking establishing and inserting supporting; and (B)in paragraph (2)—
(i)by striking establish and inserting support; and (ii)by striking establishing and inserting supporting.
508.Tsunami science and technology advisory panel
(a)In generalThe Act is further amended— (1)by redesignating section 808 (33 U.S.C. 3207) as section 809; and
(2)by inserting after section 807 (33 U.S.C. 3206) the following:  808.Tsunami Science and Technology Advisory Panel (a)DesignationThe Administrator shall designate an existing working group within the Science Advisory Board of the Administration to serve as the Tsunami Science and Technology Advisory Panel to provide advice to the Administrator on matters regarding tsunami science, technology, and regional preparedness.
(b)Membership
(1)CompositionThe Panel shall be composed of no fewer than 7 members selected by the Administrator from among individuals from academia or State agencies who have academic or practical expertise in physical sciences, social sciences, information technology, coastal resilience, emergency management, or such other disciplines as the Administrator considers appropriate. (2)Federal employmentNo member of the Panel may be a Federal employee.
(c)ResponsibilitiesNot less frequently than once every 4 years, the Panel shall— (1)review the activities of the Administration, and other Federal activities as appropriate, relating to tsunami research, detection, forecasting, warning, mitigation, resiliency, and preparation; and
(2)submit to the Administrator and such others as the Administrator considers appropriate— (A)the findings of the working group with respect to the most recent review conducted under paragraph (1); and
(B)such recommendations for legislative or administrative action as the working group considers appropriate to improve Federal tsunami research, detection, forecasting, warning, mitigation, resiliency, and preparation. (d)Reports to CongressNot less frequently than once every 4 years, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Science, Space, and Technology of the House of Representatives a report on the findings and recommendations received by the Administrator under subsection (c)(2)..
(b)Table of contents amendmentThe table of contents in section 1(b) of the Magnuson-Stevens Fishery Conservation and Management Reauthorization Act of 2006 (Public Law 109–479; 120 Stat. 3575) is amended by striking the item relating to section 808 and inserting the following:   Sec. 808. Tsunami Science and Technology Advisory Panel. Sec. 809. Authorization of appropriations.. 509.Reports (a)Report on implementation of Tsunami Warning and Education Act (1)In generalNot later than 1 year after the date of the enactment of this Act, the Administrator of the National Oceanic and Atmospheric Administration shall submit to Congress a report on the implementation of the Tsunami Warning and Education Act enacted as title VIII of the Magnuson-Stevens Fishery Conservation and Management Reauthorization Act of 2006 (Public Law 109–479; 33 U.S.C. 3201 et seq.), as amended by this Act.
(2)ElementsThe report required by paragraph (1) shall include the following: (A)A detailed description of the progress made in implementing sections 804(d)(6), 805(b), and 806(b)(4) of the Tsunami Warning and Education Act the Magnuson-Stevens Fishery Conservation and Management Reauthorization Act of 2006 (Public Law 109–479; 33 U.S.C. 3201 et seq.).
(B)A description of the ways that tsunami warnings and warning products issued by the Tsunami Forecasting and Warning Program established under section 804 of the Tsunami Warning and Education Act (33 U.S.C. 3203), as amended by this Act, may be standardized and streamlined with warnings and warning products for hurricanes, coastal storms, and other coastal flooding events. (b)Report on national efforts that support rapid response following near-shore tsunami events (1)In generalNot later than 1 year after the date of the enactment of this Act, the Administrator and the Secretary of Homeland Security shall jointly, in coordination with the Director of the United States Geological Survey, Administrator of the Federal Emergency Management Agency, the Chief of the National Guard Bureau, and the heads of such other Federal agencies as the Administrator considers appropriate, submit to the appropriate committees of Congress a report on the national efforts in effect on the day before the date of the enactment of this Act that support and facilitate rapid emergency response following a domestic near-shore tsunami event to better understand domestic effects of earthquake derived tsunami on people, infrastructure, and communities in the United States.
(2)ElementsThe report required by paragraph (1) shall include the following: (A)A description of scientific or other measurements collected on the day before the date of the enactment of this Act to quickly identify and quantify lost or degraded infrastructure or terrestrial formations.
(B)A description of scientific or other measurements that would be necessary to collect to quickly identify and quantify lost or degraded infrastructure or terrestrial formations. (C)Identification and evaluation of Federal, State, local, tribal, territorial, and military first responder and search and rescue operation centers, bases, and other facilities as well as other critical response assets and infrastructure, including search and rescue aircraft, located within near-shore and distant tsunami inundation areas on the day before the date of the enactment of this Act.
(D)An evaluation of near-shore tsunami response plans in areas described in subparagraph (C) in effect on the day before the date of the enactment of this Act, and how those response plans would be affected by the loss of search and rescue and first responder infrastructure described in such subparagraph. (E)A description of redevelopment plans and reports in effect on the day before the date of the enactment of this Act for communities in areas that are at high-risk for near-shore tsunami, as well identification of States or communities that do not have redevelopment plans.
(F)Recommendations to enhance near-shore tsunami preparedness and response plans, including recommended responder exercises, predisaster planning, and mitigation needs. (G)Such other data and analysis information as the Administrator and the Secretary of Homeland Security consider appropriate.
(3)Appropriate committees of CongressIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate; and
(B)the Committee on Science, Space, and Technology, the Committee on Homeland Security, and the Committee on Transportation and Infrastructure of the House of Representatives. 510.Authorization of appropriationsSection 809 of the Act, as redesignated by section _08(a)(1) of this Act, is amended—
(1)in paragraph (4)(B), by striking and at the end; (2)in paragraph (5)(B), by striking the period at the end and inserting ; and; and
(3)by adding at the end the following:  (6)$25,800,000 for each of fiscal years 2016 through 2021, of which—
(A)not less than 27 percent of the amount appropriated for each fiscal year shall be for activities conducted at the State level under the tsunami hazard mitigation program under section 805; and (B)not less than 8 percent of the amount appropriated shall be for the tsunami research program under section 806..
511.Outreach responsibilitiesThe Administrator of the National Oceanic and Atmospheric Administration, in coordination with State and local emergency managers, shall develop and carry out formal outreach activities to improve tsunami education and awareness and foster the development of resilient communities. Outreach activities may include— (1)the development of outreach plans to ensure the close integration of tsunami warning centers supported or maintained under section 804(d) of the Tsunami Warning and Education Act (33 U.S.C. 3203(d)), as amended by this Act, with local Weather Forecast Offices of the National Weather Service and emergency managers;
(2)working with appropriate local Weather Forecast Offices to ensure they have the technical knowledge and capability to disseminate tsunami warnings to the communities they serve; and (3)evaluating the effectiveness of warnings and of coordination with local Weather Forecast Offices after significant tsunami events.
512.Repeal of duplicate provisions of law
(a)RepealThe Tsunami Warning and Education Act enacted by Public Law 109–424 (120 Stat. 2902) is repealed. (b)ConstructionNothing in this section may be construed to repeal, or affect in any way, the Tsunami Warning and Education Act enacted as title VIII of the Magnuson-Stevens Fishery Conservation and Management Reauthorization Act of 2006 (Public Law 109–479; 33 U.S.C. 3201 et seq.).
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
